Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 3/08/2022.  Applicant has amended claim 1-16.  Currently, claims 1-16 are pending in the application.
Priority
Receipt is acknowledged of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendments
Acknowledgment to Applicant’s change of the title of the invention has been noticed.  The title has been entered and the objection to the Specification has been withdrawn.
Acknowledgement to applicant’s traversal to the 35 U.S.C. 112, sixth paragraph, as invoking means plus function has been noticed.  Examiner acknowledges applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, and has amended the claims 1-14 so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph for the instance of “a controller”. Nevertheless, the instance “unification policy setting unit” has been amended to read “an input device or a communication I/F”.  With the claim language used, one could choose an input device or a communication I/F.  In the event that “an input device” is selected, the claim still invokes means plus function language under 35 U.S.C. 112, sixth paragraph.  In the event that “a communication I/F” is selected, the claim does not invoke means plus function language under 35 U.S.C. 112, sixth paragraph.  Additionally, means plus function language still exists in claim 16, therefore, Examiner acknowledges Applicant wishes to have the claim limitations treated under 35 U.S.C. 112, sixth paragraph, and therefore do invoke 35 U.S.C. 112, sixth paragraph (see Claim Interpretation section below).
Acknowledgement to applicant’s amendment to claims 1, 15-16 has been noted.  The claims have been reviewed, entered and found obviating to previously raised rejections under 35 USC 112 (b), (pre-AIA ) second paragraph.  Rejection to claims 1, 15-16 are hereby withdrawn.

Claim Objections
Claim 1 is/are objected to because of the following informalities:  Appropriate correction is required.
The limitation reading “a communication I/F configured to…” uses an abbreviation that has not been spelled out before,  Examiner suggests that every abbreviation is to be spelled out the first instance the abbreviation is used.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for storing”, and “means for setting” in claim 16 and “device… to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Note – Claim Interpretation
Examiner notes that in relation to claim interpretation (above), for claim 16, a search on "means for" yields several examples of structural elements that support the "means" claimed. For instance, Figure 3 and paragraph [0044] and paragraph [0126] state that memory 14 stores the domain management table storing the authentication level regarding each user belonging to a group, which memory would be the “means for storing”.  The means for setting, as seen in figure 1 and paragraph [0042] state that input unit 14b residing in the management server 14 functions as a unification policy setting unit.   Figure 1 and paragraph [0045] state that the controller 14d, which controller also resides in the management server 14, functions as a security level setting unit.  Figure 1 and paragraph [0157] state that the controller also functions as a license setting unit.  Figure 1 and paragraph [0168] state that the controller also functions as a right setting unit..  Therefore, the hardware structure for the "means for" claimed has a corresponding hardware structure defined in the specification.
Examiner notes that in relation to claim interpretation (above), for claim 1, in the event that “an input device” is selected, the specification paragraph [0040] and figure 1 states that the management server 14 contains functional blocks such as input unit 14b.  Therefore, the hardware structure for the "device…to" claimed has a corresponding hardware structure defined in the specification, as a server with a software block.

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 10135 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is/are rejected under 35 U.S.C. 101 as they are drawn to software per se.  While the applicants appear to be attempting to claim a product or apparatus, which qualifies as one of the four statutory categories of invention, the applicant’s claim language does not clearly show that the product is comprised by hardware.
The examiner notes that given the claim language presented, if one chooses “communication i/f”, as no 35 USC 112, sixth paragraph, is invoked, then structural elements need to be present in the claims.  As recited, the components of “memory”, “interface”, and “controller”, in the broadest reasonable interpretation, could all be comprised of software.  Therefore, amending by defining the hardware components the user equipment is comprised of, it would overcome the above 35 U.S.C. 101 issues.
Claims 2-14 are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Allowable Subject Matter
Claims 15-16 are allowed.
Claim1-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Reasons for Allowance:
The following is relevant art found during the search:
1. NPL: XBAC: A Unified Access Control Model for Heterogeneous Multi-Tenancy Cloud Environments teaches in the Abstract—Cloud computing provides organizations with computing resources featuring easy deployment, connectivity, configuration and scalability. Multi-tenancy permits cloud providers to establish collaborative relationships among cloud users, especially at the storage service level. To satisfy security requirements among collaborating tenants, each tenant may define a set of access control policies to secure access to its shared data. However, tenants may enforce their policies using heterogeneous access control models (e.g RBAC and ABAC), which may be difficult to manage by cloud providers. Hence, There is a need of a cloud system that acts as an intermediary access control model in order to resolve the heterogeneous structure of other models. This paper presents a novel unified access control model for heterogeneous multi-tenancy architectures in the cloud environment. This model, called XBAC, can manage heterogeneous access control policies. The proposed model uses a learning automata to represent access policies and requests. XBAC is integrated in the cloud environment using a cloud broker. In addition, the paper defines a basic architecture that defines the interaction between the main components of heterogeneous cloud systems. Initial simulation results show that the proposed model meets the requirements of the heterogeneous access models environment, by preventing access of unauthorized  users to the resources of multi-tenancy cloud services. (XBAC teaches the need for a cloud system to act as an intermediary access control model to resolve heterogeneous systems.  This one is silent in teaching the unification of tenants (i.e. groups of users) and using a unification policy and authentication level to establish the security level).

2. Kato (US 9,854,056 B2) teaches in the Abstract - An instruction to delete a first managing tenant among managing tenants in a system is accepted. Information included in management information of the first managing tenant and customer information unique to a customer managed by the first managing tenant is held as transfer information of the first managing tenant, and is managed using an access authority assigned to information of the customer. The held transfer information of the first managing tenant is transferred to the second management tenant when the second management tenant is determined to be a destination of the transfer from the first managing tenant. (Kato is silent on unification concept of users belonging to a group one and users belonging to a group 2 creating a new group by unification.)
	
	3.  Sherrets et al. (US 2016/0055341 A1) teaches in the Abstract – In one embodiment, a method for enabling user privacy for content on a network includes receiving input from a first user instructing at least one change in user access to shared content provided by a network system. The change modifies the user access from an existing set of one or more users of the network system to a different set of one or more users of the network system. The method checks a privacy setting associated with each of one or more referred users of the network system who are referred to by the shared content. The privacy setting indicates whether the associated referred user is to be sent a notification indicating that the at least one change in user access has been instructed. (Sherrets is silent on unification concept of users belonging to a group one and users belonging to a group 2 creating a new group by unification.)

	However, these relevant art does not teach, alone or in combination “ a memory that stores, for each of a user belonging to a first group and a user belonging to a second group, an authentication level of a domain assigned to a corresponding one of the users; a unification policy setting unit that sets a unification policy that specifies a relationship between the authentication level and a security level for a state after unification; and a security level setting unit that sets the security level in a case where the first group and the second group undergo the unification into a third group, the security level being set for each of the users belonging to the third group by using the authentication level and the unification policy.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is 571-272-37391787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495     
                                                                                                                                                                                                   2 June 2022